Citation Nr: 0525713	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  98-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the severance of service connection for 
asbestosis, with severe combined ventilatory impairment and 
mild room air hypoxia, was proper.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a foot disorder 
(characterized by corns and calluses).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active military duty from August 1950 
to March 1954.

Initially, this appeal came before the Board of Veterans' 
Appeals (Board) from December 1997 and October 1998 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which, in 
pertinent part, denied the veteran's service-connection 
claims for bilateral hearing loss, a foot disorder, and 
tinnitus as not well grounded.  Subsequently, in an October 
1998 rating decision, the RO awarded service connection for 
asbestosis, with severe combined ventilatory impairment and 
mild room air hypoxia, as 100 percent disabling, effective 
from August 27, 1997. 

In a November 1999 decision, the Board affirmed the RO's 
denial of the veteran's service-connection claims for 
bilateral hearing loss, a foot disorder, and tinnitus as not 
well grounded.  The veteran filed an appeal to that decision 
with the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2000 Appellee's Motion for Remand and 
to Stay Proceedings (Appellee's Motion), VA asked that the 
case be remanded for readjudication consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  In a 
February 2001 Order, the Court granted the Appellee's Motion, 
vacated the November 1999 Board decision, and remanded issues 
2, 3, and 4 to the Board for readjudication and disposition 
consistent with the VCAA.  In August 2001, the Board remanded 
the case for additional development and readjudication 
consistent with the VCAA.

Subsequently, in a March 2003 rating decision, the RO 
proposed to sever service connection for asbestosis, with 
severe combined ventilatory impairment and mild room air 
hypoxia, due to clear and unmistakable error (CUE), noting 
that, although the veteran has a history of asbestos 
exposure, the medical evidence considered to grant service 
connection gave no specific diagnosis or findings of 
asbestosis.  In July 2003, the veteran testified at an RO 
hearing; the transcript is associated with the record.  In a 
March 2004 rating decision, the RO severed service connection 
for asbestosis, with severe combined ventilatory impairment 
and mild room air hypoxia, effective June 1, 2004.  In a May 
2004 rating decision, the RO also denied service connection 
for tinnitus.  The veteran perfected appeals to all four 
issues listed above.

In June 2005, the veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge; the 
transcript is associated with the record.  At that hearing, 
the veteran withdrew his appeal with regard to entitlement to 
special adaptive housing benefits; thus, this issue is no 
longer in appellate status.  See 38 C.F.R. § 20.204 (2004).

Additionally, in a December 2001 decision, the Board denied 
the veteran's claims for entitlement to RH Insurance under 
38 U.S.C.A. § 1922 (West 1991 & Supp. 2001) and for waiver of 
premiums on RH Insurance under 38 U.S.C.A. § 1912 (West 1991 
& Supp. 2001).  In a January 2003 Order, the Court granted 
the parties' Joint Motion for Remand and to Stay Proceedings 
filed earlier that month, vacated the December 2001 Board 
decision, and remanded these issues to the Board for 
readjudication consistent with the joint motion.  In December 
2003, the Board remanded these issues to the Insurance Center 
in Philadelphia for readjudication consistent with the joint 
motion.  These issues have not been recertified to the Board 
and will not be discussed further in this decision.  




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  In an October 1998 rating decision, the RO granted 
service connection for asbestosis, assigning a 100 percent 
rating, effective from August 27, 1997, which a February 1999 
rating later recharacterized as asbestosis, with severe 
combined ventilatory impairment and mild room air hypoxia, 
and made the award retroactive to September 10, 1996; and, in 
a March 2003 rating decision, the RO proposed to sever 
service connection and informed the veteran of his procedural 
rights under 38 C.F.R. § 3.105(d).

3.  After a pre-termination hearing, in a March 2004 rating 
decision, the RO severed service connection for asbestosis, 
effective June 1, 2004.

4.  Although the veteran was exposed to asbestos, both in 
service and after discharge from service, there is no 
competent medical evidence showing a diagnosis of asbestosis.

5.  There is no competent medical evidence that the veteran's 
bilateral hearing loss is related to service.

6.  There is no competent medical evidence that the veteran's 
tinnitus is related to service.

6.  There is no competent medical evidence that the veteran's 
claimed foot disorder (characterized by corns and calluses) 
is related to service.




CONCLUSIONS OF LAW

1.  The severance of service connection for asbestosis, with 
severe combined ventilatory impairment and mild room air 
hypoxia, was proper since the original grant of service 
connection was clearly and unmistakably erroneous; asbestosis 
was not incurred in, or aggravated by, service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§  3.105(d), 3.303, 3.307, 3.309 
(2004).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, service, and may not be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Tinnitus was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  Claimed foot disorder was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
claims.  The veteran was afforded the opportunity to provide 
lay or medical evidence, which might support his claims.  In 
August 1998, July 2003, and June 2005, the veteran testified 
at hearings on appeal.  At the end of the June 2005 hearing 
before the undersigned Veterans Law Judge, the veteran was 
given an opportunity to make any additional comments.  He 
indicated that he had no further questions.  In compliance 
with the Board's August 2001 remand, in two October 2001 
letters, VA gave the notice required by the VCAA and asked 
the veteran to provide employment information and health care 
provider information, and to identify, or supply, records in 
support of his claims.  Service, non-VA, and VA treatment 
records, VA examination reports, and various physician and 
lay statements have been associated with the claims file.  In 
October 1996, March and October 1997, April 2000, December 
2001, and March 2002, the veteran was afforded additional VA 
examinations.  In February and August 2003, following a 
review of the claims file, VA medical opinions were provided 
as to whether the veteran had asbestosis.  His claims were 
readjudicated and a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) were issued in 
October 2004 and March 2005.  In August 2004, the RO issued a 
VCAA letter with regard to the veteran's claim for restoring 
service connection for asbestosis.  In the August 2001 and 
August 2004 VCAA and various duty to assist letters, rating 
decisions, a Board remand, an October 2004 SOC and a March 
2005 SSOC, and their cover letters, VA notified the veteran 
of what information it had received and what information he 
needed to establish, or restore, entitlement to service 
connection.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's August 2001 remand 
with regard to the service-connection issues discussed in 
this decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the 1997 and 1998 AOJ 
decisions that are the basis of the appeal with regard to 
issues 2, 3, and 4 were already decided and appealed prior to 
promulgation of the regulations implementing the provisions 
of the VCAA.  The Court acknowledged in Pelegrini that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The VA satisfied its duty to 
notify by means of two October 2001 letters from the AOJ to 
the appellant that were issued prior to the recertification 
of the appeal to the Board.  Those letters informed the 
appellant of what evidence was required to substantiate his 
service-connection claims (that is, information showing that 
his claimed disabilities were incurred or aggravated in 
service), what evidence VA had obtained, and of his and VA's 
respective duties for obtaining evidence.  Those letters also 
asked the appellant to provide employment information and to 
identify health care providers and to sign releases to obtain 
pertinent records.  The AOJ notified the appellant that it 
was his responsibility to make sure that VA received all 
requested information.  

With regard to severance of service connection for asbestosis 
on the grounds of CUE, the Board notes that the Court has 
held that the VCAA is not applicable to motions for revision 
of a rating or Board decision on the grounds of CUE.  See 
Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002) (per 
curiam order); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  The 
Board acknowledges that the RO determined that CUE was 
contained in its rating decisions granting service connection 
and establishing an earlier effective date for grant of 
service connection for asbestosis.  Even so, in March 2003 
and March 2004 rating decisions and their cover letters, and 
at the July 2003 RO hearing, the RO followed the procedural 
steps for proposing and effectuating severance of service 
connection, under the provisions of 38 C.F.R. § 3.105(d) 
(2004).  Moreover, in an August 2004 VCAA letter, the RO 
complied with the VCAA notice requirements.  That letter 
informed the appellant of what evidence was required to 
substantiate his claim, what evidence VA had obtained, and of 
his and VA's respective duties for obtaining evidence.  That 
letter also notified the veteran that a VA medical opinion, 
finding that he had chronic obstructive pulmonary disease 
(COPD) and not asbestosis, was given more weight than an 
opinion from his private physician in the decision to sever 
service connection.  The appellant was also asked to let the 
AOJ know if there was any other evidence or information that 
he thought would support his claim or to send any evidence in 
his possession that pertained to his claim and notified the 
appellant that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  



I. Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  Where a veteran who 
served for ninety days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as hearing loss, to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

Generally, service connection is severed only where evidence 
establishes that the original granting service connection was 
clearly unmistakably erroneous, with the burden of proof upon 
the Government.  Once service connection has been granted, it 
can be severed only upon the showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous and only after certain procedural safeguards have 
been met.  See 38 C.F.R. §  3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997).  Thus, the burden of proof in 
severing service connection is on the Government, and this 
burden is the same as a claimant's burden in attempting to 
overturn a final decision on the basis of CUE.

The Board observes that a claim of CUE is a collateral attack 
on a final decision by an AOJ or the Board.  Cook v. 
Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), 
cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), an RO 
decision is subject to revision on the grounds of CUE.  

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Incorrect application of the law does not necessarily 
constitute grounds for reversal.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996) (reversal is the appropriate remedy 
when the only permissible view of the evidence is contrary to 
the Board's decision).  Broad-brush allegations of failure to 
follow the regulations or failure to give due process, or any 
other general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 
313-14.  Furthermore, any breach by VA of its duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record rather than an incorrect 
one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Court has held that, "Once service connection has been 
granted, § 3.105(d) provides that it may be withdrawn only 
after VA has complied with specific procedures and the 
Secretary meets his high burden of proof."  See Wilson v. 
West, 11 Vet. App. 383 (1998); see also Baughman v. 
Derwinski, one Vet. App. 563, 566 (1991) ("In effect, 
§ 3.105(d) places at least as high burden of proof on VA when 
it seeks to sever service connection as § 3.105(a) places 
upon the appellant seeking to have an unfavorable previous 
determination overturned.").  See also Graves v. Brown, 6 
Vet. App. 166, 170 (1994) (holding that CUE is defined the 
same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. 
§ 3.105(a)).

However, the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  See Daniels, 
10 Vet. App. at 480.  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that . . . a service connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as is existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record." See Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in light of 
the cumulative evidence, the diagnosis of which service 
connection was predicated is clearly erroneous.  38 C.F.R. 
§ 3.105(d).  This certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion.  Id.  When severance of service connection is 
considered warranted, a rating proposing severance will 
prepared setting forth all material facts reasons.  The 
claimant will be notified at his latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  Id.




II. Analysis

A. Severance of Service Connection for Asbestosis

In the present case, the Board notes the procedural steps 
followed by the RO proposing the severance of service 
connection for asbestosis satisfied the requirements of 
38 C.F.R. § 3.105(d).  The March 2003 rating decision 
proposing severance set forth all the material facts.  The 
veteran was notified of the proposed action, by VA letter 
dated the same month, and was given an opportunity to present 
additional evidence and offer hearing testimony, if he chose 
to do so.  The veteran was advised in writing of the evidence 
required to contest the proposed severance.  He testified at 
a pre-termination hearing in July 2003 and a Board 
videoconference hearing in June 2005.  

The March 2003 proposal to sever service connection for 
asbestosis, implemented in March 2004, reviewed the veteran's 
service medical records as well as VA examination reports, 
the veteran's August 1998 testimony, and other VA and private 
medical records.  The proposal specifically stated that the 
December 1997 rating decision denied service connection for 
residuals of asbestos exposure because a 1997 VA examination 
failed to show the existence of asbestosis, based on X-rays, 
pulmonary function tests (PFTs), or clinical findings.  The 
October 1998 rating decision granted service connection for 
asbestosis based on the veteran's testimony and statements 
that he served aboard ship as well as two shipyards and 
service medical records showing treatment for bronchitis.  
That decision also noted that a March 1997 VA X-ray revealed 
both lungs were clear of any acute disease process, but a 
computed tomography (CT) scan of the chest showed pleural 
thickening particularly posteriorly on the right on scan 
slice #12 and an interstitial pattern in both lower lung 
bases which appeared to be coarsened probably due to chronic 
lung disease.  Likewise, two October 1997 VA X-rays revealed 
no active pulmonary disease.  An October 15, 1997 VA progress 
note showed a history of asbestos exposure.  While a July 
1998 VA note reflected that the veteran carried a diagnosis 
of asbestosis and a January PFT report revealed severe 
combined ventilatory impairment and mild room air hypoxia.  
An April 2000 VA examination report showed that the veteran's 
lungs were clear to auscultation and percussion without 
rales, rhonchi, or wheezes.  There was no prolongation of 
expiratory phase.  The diagnosis given was COPD, with history 
of asbestosis.  X-rays showed no evidence of any active 
pulmonary disease.  An August 1998 private treatment record 
shows that the veteran's lungs were clear, but other 
conditions were diagnosed such as arteriosclerotic 
cardiovascular disease with hypertension, inferior myocardial 
infarction, and coronary artery bypass, premature ventricular 
contraction, asymptomatic, dizziness probably labyrinthine, 
depression, and hiatal hernia/diverticulosis.  There was 
neither mention, nor diagnosis of, asbestosis or any other 
lung condition.

A March 2002 VA examination report revealed a self-reported 
history by the veteran of having smoked 2 to 3 packs of 
cigarettes per day for 30 to 32 years, quitting in 1984, and 
a diagnosis of asbestosis in 1995 or 1996 by a private 
physician, Dr. W.  The veteran had had pneumonia in 1979.  He 
used Albuterol and Atrovent twice a day.  Again, the 
veteran's lungs were clear to auscultation and percussion 
without rales, rhonchi, or wheezes with no prolongation of 
the expiratory phase.  X-rays revealed both lung fields to be 
clear with evidence of previous coronary artery bypass 
surgery.  A CT scan of the chest showed no interstitial 
disease, though there were a couple of calcified granulomas 
present and evidence that he had undergone previous 
cardiothoracic surgery.

Because asbestosis was not found on this or the previous 
examinations, the veteran's file was forwarded to the VA 
Medical Center in Jackson, Mississippi.  In February 2003, 
after a thorough review of the claims file, a staff 
pulmonologist rendered a medical opinion that the veteran did 
not have asbestosis.  In support of this opinion, the VA 
pulmonologist indicated that a July 1998 pulmonary clinic 
note stated that the veteran carried the diagnosis of 
asbestosis; however, that statement is not written as a 
definitive diagnosis of asbestosis.  A January 1998 PFT 
reveals severe combined ventilatory impairment.  A March 1997 
high resolution CT chest scan revealed some pleural 
thickening and the interstitial pattern in both lower lung 
bases appeared to be coarsened, probably due to chronic 
disease.  An October 1997 pulmonary clinic note listed in the 
impression, history of asbestos exposure.  The most recent 
high resolution CT chest scan of March 2002 revealed no 
interstitial disease.  The veteran's PFTs at that time were 
obstructive.  He had no restrictive lung disease and his 
diffusing capacity was normal.  The VA pulmonologist opined 
that the veteran did not have asbestosis as the facts 
revealed that his chest X-ray and high resolution CT chest 
scan did not show any pleural plaques, thickening, or 
interstitial changes consistent with asbestosis and his PFTs 
are obstructive and not restrictive with normal diffusion.  
Although the March 1997 high resolution scan did show 
interstitial changes, but this was of unknown etiology and 
not due to asbestosis because the current high resolution CT 
scan was normal.  The pulmonologist added that asbestosis 
does not get better or resolve.  He concluded that the 
veteran has a history of asbestos exposure, but does not have 
pulmonary asbestosis.  Instead the veteran had COPD, more 
likely than not, secondary to his smoking history.

At a July 2004 hearing, the veteran testified that he had 
been diagnosed with asbestosis and that he felt that he got 
this disease while serving on the USS Piedmont and as an 
electrician at naval shipyards in the 1950s, where ships were 
being refitted and upgraded.  The hearing officer noted that 
the veteran's current diagnosis was COPD and pointed out the 
apparent disparate findings on the March 1997 and March 2002 
CT scans and a July 2003 private radiologist's statement that 
the veteran had interstitial fibrosis at the lung bases, 
indicating previous asbestos exposure diagnostic of 
asbestosis based on a June 2003 chest X-ray.  The hearing 
officer indicated that she would have the claims file 
reviewed again.

An August 2003 VA medical review indicated that a high 
resolution CT chest scan is more specific and sensitive for 
diagnostic purposes then a plain chest X-ray as was done in 
June 2003.  Because a July 2003 private physician's opinion 
was based on a plain chest X-ray alone, the VA physician 
indicated that the February 2003 VA medical opinion, which 
was based on chest X-rays, CT scans and PFTs, which failed to 
show any pleural thickening, pleural calcifications, or 
interstitial changes diagnostic of asbestosis was more 
credible and definitive.  This is particularly so because the 
veteran's PFTs were not restrictive and he did not have 
decreased diffusion which is found in asbestosis, instead 
they were obstructive, reflecting COPD from smoking.

Given that the VA physicians' certifications based on a 
review of the cumulative evidence indicate that the veteran 
does not have, and never did have, asbestosis, the grant of 
service connection for asbestosis, awarded in the October 
1998 rating decision, was severed in March 2004 by reason of 
CUE.

In an April 2004 statement, Dr. W. of the Pulmonary Clinic in 
Jackson, indicated that the veteran had restrictive lung 
disease with significant asbestos exposure, both direct and 
indirect, beginning in 1950 and until his retirement in 1995 
and that his examination confirmed bilateral Velcro rales.  
Based on a chest X-ray that was interpreted as showing S/T 
changes in the mid-lower lung fields graded at 1/2 on the 
right and 1/1 on the left with bilateral pleural thickening, 
he felt that the diagnosis of asbestosis was reasonable based 
on reasonable medical probability.

At a June 2005 hearing, the veteran reiterated his former 
testimony and statements that service connection should not 
be severed.  He stated that his private physician, Dr. W., 
diagnosed him with asbestosis based on X-rays and PFTs, in 
2004; that he has not seen Dr. W. since March 2004; and that 
he uses inhalers.  The veteran admitted that he quit smoking 
about 23 years ago and that it was only when he wanted to get 
service connection reinstated that he was told he had COPD 
not asbestosis.  Later, he stated that no doctor had told him 
that he had COPD.

The Board concludes that, based on the recent VA medical 
opinions, the RO properly determined that CUE was contained 
in the October 1998 rating decision granting service 
connection for asbestosis.  VA concedes that the veteran was 
exposed to asbestos in service and, as Dr. W. indicated, he 
had continued occupational exposure until his retirement in 
1995.  Even though VA treatment records list asbestosis as an 
active problem, the veteran has a current diagnosis of COPD, 
which was confirmed by July 2004 PFTs that revealed moderate 
obstruction, worsening, consistent with smoking history with 
additional mild restriction.  There is only one March 2000 VA 
progress note with a joint diagnosis of asbestosis/COPD.  
Asbestosis is not common, and "asbestosis" is a disorder 
subject to frequent overdiagnosis.  The private physician 
statements opining that the veteran has asbestosis were based 
on the veteran's self-reported history, PFTs, and plain X-ray 
results.  Neither physician reviewed the veteran's service 
medical records.  Mere acquiescence with the appellant's 
contentions does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  The Board finds that the private physicians' 
statements are not definitive opinions as to the question of 
whether the veteran has asbestosis.  The Board is not bound 
to accept medical opinions or conclusions, which are based on 
a history supplied by the veteran, where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the private physicians' 
statements diagnosing asbestosis due to in-service exposure 
to asbestos to be unpersuasive since their basis appears to 
be based on the assertions made by the veteran, PFTs, and 
plain chest X-rays.  

In contrast, the Board finds the February and August 2003 VA 
medical opinions more persuasive.  As noted above, a change 
in diagnosis may be accepted as a basis for severance action 
if the examining physician, or physicians, certifies that, in 
light of the cumulative evidence, the diagnosis of which 
service connection was predicated is clearly erroneous.  
38 C.F.R. § 3.105(d).  This certification must be accompanied 
by a summary of the facts, findings, and reasons supporting 
the conclusion, which was done here.

After a thorough review of the claims file and service 
medical records, the VA examiners opined that the veteran has 
COPD, not asbestosis.  The Board observes that CT scans are 
computerized X-rays and are able to identify the differences 
between COPD (a bronchial disorder with hyperaeration) and 
asbestosis (a parenchymal disorder which involves the 
interstitial spaces/tissues).  If a chest CT scan fails to 
identify interstitial disease, that finding virtually 
eliminates interstitial fibrosis of whatever cause, including 
asbestosis.  The Board acknowledges that a March 1997 VA CT 
scan noted some pleural thickening, particularly posteriorly 
on the right on scan slice #12, adding that the interstitial 
pattern in both lower lung bases appeared to be coarsened, 
which was probably due to chronic lung disease.  Pleural 
thickening is common and is a residual of acute inflammation 
but differs from pleural plaque.  Pleural plaque - when 
present - is the abnormality found with asbestos-related 
pathology.  Thus, the reported coarsened interstitial pattern 
is not diagnostic of asbestosis, as the VA radiologist 
indicated, stating that it was probably due to chronic lung 
disease, that is, COPD.  The most recent high resolution CT 
chest scan done in March 2002 revealed no interstitial 
disease.  The veteran's PFTs at that time were obstructive.  
He had no restrictive lung disease and his diffusing capacity 
was normal.  The February 2003 VA pulmonologist opined that 
the veteran did not have asbestosis as the facts reveal that 
his chest X-ray and high resolution CT chest scan did not 
show any pleural plaques, thickening, or interstitial changes 
consistent with asbestosis and his PFTs were obstructive and 
not restrictive with normal diffusion.  An August 2003 VA 
medical examiner confirmed that a high resolution CT chest 
scan is more specific and sensitive for diagnostic purposes 
then a plain chest X-ray like was done in June 2003.  The 
August 2003 VA examiner added that the February 2003 VA 
medical opinion, which was based on chest X-rays, CT scans, 
and PFTs, which failed to show any pleural thickening, 
pleural calcifications, or interstitial changes diagnostic of 
asbestosis was more credible.  This is particularly so 
because the veteran's PFTs were not restrictive and he did 
not have decreased diffusion which is found in asbestosis, 
instead they were obstructive reflecting COPD from smoking.

The only remaining evidence the appellant has submitted that 
supports his claim are his own testimony and statements, 
along with others made by his representative. They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, their statements do not establish the required 
evidence needed, that is, a confirmed diagnosis of 
asbestosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Therefore, the Board concludes that the RO's action granting 
service connection for asbestosis was clearly and 
unmistakably erroneous, and the subsequent rating decision 
severing benefits was proper.  

B. Service Connection for Hearing Loss with Tinnitus

The veteran contends that he suffers from hearing loss and 
tinnitus as a result of noise exposure in service.  
Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).

It is not required that hearing loss disability be shown 
during service.  The Court has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

In his hearing testimony, the veteran guessed that he first 
started having problems with his ears and hearing in 1948, 
while in the National Guard at Ft. Benning from shooting a 
155 Howitzer and later in the navy when they shot the ship's 
guns, indicating that his ears would bleed from time to time 
because of noise exposure.  He indicated that he the first 
time he was seen by VA for hearing loss was in 1997.  The 
veteran admitted that he was not seen for tinnitus or hearing 
loss while in service and that after his discharge from 
service he worked as an electrician at a tile factory, where 
there was some noise exposure.  Before that the veteran had 
asked his private doctor about tinnitus and he said that his 
doctor just discarded it, indicating there was nothing he 
could do for tinnitus.  He thought that his last VA 
audiological examination was in 1999 or 2000, when he was 
prescribed hearing aids.  The veteran testified that no 
doctor had ever told him that his tinnitus or his hearing 
loss was due to, or caused by, military service.

The veteran's service medical records include enlistment and 
separation examination reports, which note that the veteran's 
ears and eardrums were clinically evaluated as normal.  
Service medical records reflect normal hearing at service 
entrance and discharge, 15/15 using a whispered voice test.  

At an October 1996 VA ear disease examination, the veteran 
reported a history of some difficulty hearing and with a wax 
problem in the ears.  He indicated that he cannot hear low 
voices and has difficulty hearing the telephone and 
television at times.  He gave no history of injury to the 
ears.  On examination, the veteran's external auditory canals 
were severely impacted with heavy, hard cerumen, which was 
removed under the operating microscope.  The canal skin was 
slightly irritated but no lesions were seen.  The veteran's 
auricles, tympanic membranes, and middle ear spaces were 
normal.  The veteran was noted to have severe ceruminosis. 
 
The record contains two post-service VA audiological 
examinations in October  1996 and December 2001.  

An October 1996 VA audiological examination showed puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
45
70
LEFT
20
35
45
60
60

The puretone average for the right ear was 45 and the average 
for the left ear was 50.  Speech recognition scores using the 
Maryland CNC Test were 94 percent in the right ear and 96 
percent in the left ear.  The veteran reported long-standing 
tinnitus and hearing difficulty in each ear with a history of 
noise exposure while in the military and in civilian 
employment.   Tinnitus was most noticeable when it was quiet, 
thus often interfering with his sleep.  The impression was 
mild sloping to moderately severe bilateral sensorineural 
hearing loss.

At an October 1997 VA general medical examination, the 
veteran complained of decreased hearing bilaterally with 
constant tinnitus.  The veteran's tympanic membranes and 
canals were normal.  The diagnoses included hearing loss with 
tinnitus.

VA treatment records show that, in November 1999 the veteran 
was seen for a hearing aid evaluation and one was ordered.  A 
year later, it was noted that the veteran was seen for 
hearing aid issues and shown how to insert, remove, clean and 
adjust the volume on his hearing aids.

At a December 2001 VA audiological examination, the veteran 
reported hearing loss for approximately 30 to 40 years and a 
recent right ear infection.  He also complained of constant 
tinnitus bilaterally.  Puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
55
55
LEFT
20
35
50
60
60

The puretone average for the right ear was 46 and the average 
for the left ear was 51.  Speech recognition scores using the 
Maryland CNC Test were 96 percent in the right ear and 94 
percent in the left ear.  There was no evidence of medically 
correctable hearing loss.  The impression was mild to severe 
bilateral sensorineural hearing loss.  

At a December 2001 VA ear disease examination, the veteran 
reported that he worked as an electrician in the military 
from 1950 to 1954 and that at that time he developed 
difficulty with his hearing and some ringing in the ears.  He 
stated that these changes remained until several years ago 
when he noted that his hearing was getting worse and his 
ringing increasing.  His hearing loss became very severe and 
he had extreme difficulty understanding what people were 
saying in most social situations.  Because of this, VA fitted 
him for hearing aids two years ago.  In November 2001, VA 
treated him for a perforation of the right tympanic membrane 
secondary to an acute infection.  The veteran indicated that 
he was not having any difficulties.  He reported that his 
tinnitus was very severe and that he had to use a masking 
noise at night in order to get to sleep.  On examination, the 
veteran's ear canals, auricles, tympanic membranes, and 
middle ear spaces were normal.  Clinically, there was 
bilateral neurosensory hearing loss, sloping from mild to 
moderately severe.  After a review of the veteran's service 
records and his claims file, the examiner indicated that he 
had examined the veteran in 1996, and at that time, the 
veteran had reported a history of recently developing hearing 
loss and tinnitus and made no mention or reference to these 
problems starting in 1950 to 1954.  The examiner opined that 
the veteran does have bilateral neurosensory hearing loss 
with associated tinnitus, but it was impossible for him to 
state that this occurred while he was in military service. 

A review of the claims file showed that there is no record of 
treatment in service for either hearing loss or tinnitus.  
The veteran's separation examination report also showed no 
complaints of any ear, nose, or throat problems.  Although 
several VA examiners indicate that the veteran has bilateral 
hearing loss and tinnitus, no VA physician has opined that 
either is related to service.  Instead the December 2001 VA 
ear disease examiner stated that it was impossible for him to 
state that the veteran's disorders occurred while he was in 
military service, noting that the veteran had reported 
recently developing both conditions at the October 1996 VA 
examination.  At a contemporaneous VA audiological 
examination, the veteran reported that his hearing and 
tinnitus problems had started 30 or 40 years ago, making the 
earliest onset in the early 1960s.  It was only in his 
testimony or in 2001, that the veteran indicated that he 
thought his hearing loss and tinnitus began in service.  But 
he also testified that no doctor had related his hearing loss 
or tinnitus to service.  Thus, the post-service medical 
evidence fails to show medical evidence that his bilateral 
hearing loss and tinnitus are related to service; therefore 
the claim must be denied.

C. Service Connection for a Foot Disorder

During his testimony, the veteran stated that he first 
started experiencing corns and calluses when he was given 
boots that were too small during basic training, which he 
wore for three or four months.  After basic training, he 
threw them away and got bigger ones that fit.  The veteran 
related that he was treated in service three or four time a 
year for corns and calluses and that the doctor told him to 
get a sharp knife and taught him how to remove them.  
Following service he did not see any doctor for this 
condition because the service doctors had showed him how to 
cut his feet and pull the corns and calluses off.  Soon after 
he returned from service he got married and his wife knew 
about his foot condition, but she died a couple years before 
his August 1998 testimony.  He also indicated that his son, 
who was born in 1957, could corroborate that he always had 
problems with his feet.  After service the veteran stated 
that he was first treated for a foot problem in the 1970s and 
that the doctor removed a bone from one of his toes on the 
right foot, but all it did was move the callus over.  So he 
continued to keep cutting on his feet.  The veteran stated 
that he is seen by VA every six months and that he expects to 
have his right foot operated on in the fall.

Service medical records show that at his enlistment 
examination, the veteran was noted to have pes planus second 
degree, asymptomatic.  No treatment is shown for foot 
problems in service.  His March 1954 separation examination 
report reflects normal clinical findings for his feet. 

Private hospital records show that, in May 1975, the veteran 
had calluses and corns on both feet and that Dr. N. excised 
the third metatarsal head on the right foot, and performed a 
partial phalangectomy on the left fourth and fifth toes for 
bunions and calluses.  At that time, the veteran reported 
that he had had hard corns on both feet since being in the 
Navy 25 years ago.  The discharge diagnoses included: plantar 
callous on the third metatarsal head of the right foot and 
the first metatarsal head of the left foot and hard corns on 
the fourth and fifth toes of the left foot.

At an October 1996 VA joints examination, the veteran 
complained of corns and calluses on both feet.  He reported 
having had an osteotomy of the right third metatarsal without 
relief in 1975.  The veteran had a corn on the lateral aspect 
of both fifth toes, a callus beneath the right third 
metatarsal head and another callus beneath the left first 
metatarsal head.  The impression was corns and calluses on 
both feet.

At an October 1997 VA feet examination, the veteran 
complained of corns and calluses on the bottom of both feet, 
which constantly hurt.  X-rays for the right foot revealed 
that 80-90 percent of the head of the third metacarpal had 
been surgically removed.  He had a small spur of hypertrophic 
bone on the plantar surface of the os calcis.  The left foot 
X-rays showed no pathology.  On examination, the veteran had 
thin calluses beneath the second and fifth metatarsal heads 
and a hard corn on the lateral aspect of the fifth toes on 
the right foot.  On the left foot he had a hard corn on the 
lateral aspect of the fifth toe and a thin callus beneath the 
second metatarsal head.

A December 2001 VA feet examiner reviewed the claims file and 
noted that the only mention of the veteran's feet in his 
service medical records was a note in August 1950, that he 
had flat feet and the veteran had certified that this defect 
had never caused him any trouble or discomfort.  During the 
late 1970s or 1980s, the veteran had a partial excision of 
the right third metatarsal head for a callus beneath that 
head.  When seen for VA examinations in 1996 and 1997, the 
veteran had corns and calluses on both feet.  On the basis of 
his review, the examiner did not believe that the veteran's 
corns and calluses had their origin during military duty.
 
VA treatment records shows that the veteran has been treated 
for fungus and skin disorders of the feet.  In July 2003, the 
veteran was treated for a nucleated lesion at the plantar 
aspect of the third metatarsal on the right dorsolateral 
aspect of the fifth toe on his right foot.  In October 2003, 
the veteran was seen for chronic right forefoot pain.  
Examination revealed a painful bunionette of the right fifth 
toe and a painful plantar callosity under the second 
metatarsal head with a flexible hammertoe.  He was referred 
to prosthetics to be fit with an accommodated shoe and a 
metatarsal bar.  In April 2004, he was diagnosed with foot 
pain and metatarsalgia in 2004 and referred for replacement 
shoes.

It is clear from the record that the veteran has corns and 
calluses on both feet.  However, the record is devoid of any 
treatment for this condition prior to May 1975.  Then, a 
private hospital report indicated that the veteran reported 
that he had suffered from corns and calluses for 25 years, 
ever since he was in the navy.  The Board finds that the 
private hospital record is not a definite opinion as to the 
question of whether the veteran's corns and calluses are 
related to service.  The Board is not bound to accept medical 
opinions or conclusions, which are based on a history 
supplied by the veteran, where that history is unsupported by 
the medical evidence.  See Black, 5 Vet. App. at 180.  
Although several VA examiners indicate that the veteran has 
corns and calluses, none has opined that they are related to 
service.  To the contrary, a December 2001 VA examiner has 
opined that the veteran's corns and calluses are not related 
to service.  Thus, the competent post-service medical 
evidence fails to show medical evidence that his claimed foot 
disorder is related to service; therefore, the claim must be 
denied.

The only other evidence the veteran has submitted that 
supports his service-connection claims is his own testimony 
and statements and those of his representative.  They, as a 
lay persons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan, 7 Vet. App. at 365; Espiritu, 2 
Vet. App. at 495.  Thus, their statements do not establish 
the required evidence needed, and the claims must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claims for service connection for hearing loss, 
tinnitus, and a foot disorder; the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Severance of service connection for asbestosis, with severe 
combined ventilatory impairment and mild room air hypoxia, 
being appropriate, the veteran's claim contesting the 
severance and asking for restoration is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a foot disorder is denied



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


